        Case:20-20206-MJK Doc#:39 Filed:08/28/20 Entered:08/29/20 00:38:22                                            Page:1 of 3
                                               United States Bankruptcy Court
                                               Southern District of Georgia
In re:                                                                                                     Case No. 20-20206-MJK
William J. Calderwood                                                                                      Chapter 13
Dawn L. Calderwood
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113J-2                  User: rfranks                      Page 1 of 1                          Date Rcvd: Aug 26, 2020
                                      Form ID: pdf004                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2020.
db/jdb         +William J. Calderwood,   Dawn L. Calderwood,   101 Pin Oak Court,   Kingsland, GA 31548-3389

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Harley Davidson Credit Corp.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:
              Andrea Lynn Betts    on behalf of Creditor    Home Point Financial Corporation abetts@rascrane.com
              Can Guner    on behalf of Creditor    Home Point Financial Corporation cguner@rasflaw.com,
               cguner@rasflaw.com
              Chad Ralston Simon    on behalf of Creditor    Harley Davidson Credit Corp. chad@chadsimonlaw.com
              M. Elaina Massey    courtdailysummary@ch13bwk.com, courtdailybackup@ch13bwk.com
              Office of the U. S. Trustee    Ustpregion21.sv.ecf@usdoj.gov
              Philip L. Rubin    on behalf of Creditor    AmeriCredit Financial Services, Inc. dba GM Financial
               arichie@lrglaw.com, lfarrington@lrglaw.com
              R. Flay Cabiness    on behalf of Debtor William J. Calderwood rflaycabiness@bellsouth.net,
               fcabiness@comcast.net;thebankruptcygroup@jubileebk.net
              R. Flay Cabiness    on behalf of Joint Debtor Dawn L. Calderwood rflaycabiness@bellsouth.net,
               fcabiness@comcast.net;thebankruptcygroup@jubileebk.net
                                                                                              TOTAL: 8
Case:20-20206-MJK Doc#:39 Filed:08/28/20 Entered:08/29/20 00:38:22   Page:2 of 3


   IT IS ORDERED as set forth below:




   Date: August 26, 2020

 ___________________________________________________________________
Case:20-20206-MJK Doc#:39 Filed:08/28/20 Entered:08/29/20 00:38:22   Page:3 of 3
